PER CURIAM.
The issue presented is whether claimant is entitled to an award under Section 440.-13(1), Florida Statutes (1981) for services rendered by his sister-in-law which the employer/carrier claims are housekeeping services, but which the claimant contends are remedial in nature. The deputy commissioner found that the disputed services are necessary due to the physical injury and mental disability suffered by the claimant and that “the necessity for such was verified by the medical evidence.”
There is competent substantial evidence to support the Deputy Commissioner’s findings, and he properly applied the statutory provisions in this case. As this Court recognized in Khawam v. Collision Clinics Int., Inc., 413 So.2d 827 (Fla. 1st DCA 1982):
It is the need for, rather than the nature of, the attendant services generated as a result of a compensable injury which determines whether those services are to be provided by the employer/carrier .... In the instant case, the deputy erred by examining the type of services requested, apparently without consideration of claimant’s needs.
Accord, Davis v. Stuart, 414 So.2d 593 (Fla. 1st DCA 1982). See Poinciana Chinaware, Inc. v. Forsythe, 136 So.2d 337 (Fla.1961).
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and WENTWORTH and ZEHMER, JJ., concur.